Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claims 1-3 and 6-17 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1 and 9, where, include: 
wherein the capacity or resource broker implements a forecasting function that performs traffic forecasting or user mobility forecasting, and 
wherein the traffic forecasting or the user mobility forecasting is performed by relying on historical data or current data, by exploiting temporal dependence forecasting models or spatial dependence forecasting models, by using signal processing based techniques, and by using recursive updating schemes.  
	The closest prior art of record (Centonza et al. (US 20160044702 A1), “Resource Allocation Amongst Parties Sharing the Same Radio Access Network”; Ahmed et al (US 2013/0303114 A1), “Flexible Network Sharing” and Agulnik et al. (US 2011/0158184 A1), “Method and Apparatus for Resource Allocation in a Shared Wireless Network”);  Lee et al. (US 20150023257 A1), “Resource Allocation In Wireless Communication”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461